Exhibit 10.2

 

[AMENDED AND RESTATED] EMPLOYMENT AGREEMENT

 

This [Amended and Restated] Employment Agreement (the “Agreement”) is entered
into as of [Date] (the “Effective Date”) by and between AMAG
Pharmaceuticals, Inc., a Delaware corporation with offices at 1100 Winter
Street, Waltham, MA 02451 (together with its subsidiaries and affiliates, the
“Company”), and [Executive Name] of [Address] (“you”).

 

[WHEREAS, you and the Company previously entered into that certain Employment
Agreement, dated [Date], which was amended by the Amendment to Employment
Agreement, dated [Date], the “Prior Agreement”);

 

WHEREAS, you and the Company desire to amend and restate the Prior Agreement on
the terms and conditions set forth herein.]

 

NOW THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.                                      Position; Duties.

 

(a)                                 Position.  You shall continue to serve as
[Title] of the Company.

 

(b)                                 Duties.  You shall perform for the Company
the duties customarily associated with the office of [Title] and such other
duties as may be assigned to you from time to time by the Company’s [Title] or
the Company’s Board of Directors (the “Board”) that are consistent with the
duties normally performed by those performing the role of the most senior
executives of similar entities.  You shall devote substantially your full
business time and best efforts to the performance of your duties hereunder and
the business and affairs of the Company and will not undertake or engage in any
other employment, occupation or business enterprise; provided, however, that you
may participate as a member of the board of directors or advisory board of other
entities and in professional organizations and civic and charitable
organizations; provided further, that any such positions are disclosed to the
Chief Executive Officer and/or the Board or the Audit Committee thereof and do
not materially interfere with your duties and responsibilities to the Company. 
You shall be based in the Company’s principal offices, which currently are in
Waltham, Massachusetts.

 

2.                                      Term.  The term of this Agreement shall
be for a three (3) year period commencing on the Effective Date unless
terminated earlier pursuant to Section 4 below (the “Initial Term”).  The term
of this Agreement shall automatically renew for additional three-year terms
(each, a “Renewal Term”) following the Initial Term and any Renewal Term unless
either party provides written notice to the other party at least sixty (60) days
before the end of the Initial Term or any Renewal Term, as applicable, that it
does not desire to renew this Agreement, in which case this Agreement shall
expire at the end of the Initial Term or any Renewal Term, as applicable.  The
Initial Term and any Renewal Term are referred to herein collectively as the
“Term.”

 

--------------------------------------------------------------------------------


 

3.                                      Compensation and Benefits.  The Company
shall pay you the following compensation and benefits for all services rendered
by you under this Agreement (subject to any tax withholdings required by law):

 

(a)                                 Base Salary.  The Company will pay you a
base salary at the rate currently in effect and, effective February 17, 2014, at
the annualized rate of [$XXX,XXX] (“Base Salary”), minus withholdings as
required by law and other deductions authorized by you, which amount shall be
paid in equal installments at the Company’s regular payroll intervals, but not
less often than monthly.  Your base salary may be increased annually by the
Board or the Compensation Committee in their sole discretion.

 

(b)                                 Bonus.  You will be eligible to receive an
annual performance bonus (the “Annual Bonus”) of up to [XX%] of Base Salary for
each fiscal year during the Term of this Agreement based on the extent to which,
in the discretion of the Board or the Compensation Committee in consultation
with the Chief Executive Officer and/or your supervisor you achieve or exceed
specific and measurable individual and Company performance objectives
established by the Board or the Compensation Committee in consultation with the
Chief Executive Officer and/or your supervisor and communicated to you in
advance.  The exact amount of the bonus for any year during the Term shall be
determined by the Board or the Compensation Committee in its sole discretion and
may be more than the target bonus in the event you achieve all of your personal
and Company performance objectives or less than the target bonus if you do not
achieve all of your personal and Company performance objectives.  The Company
shall pay the Annual Bonus no later than two and a half months after the end of
the fiscal year to which the applicable bonus relates.  Unless otherwise
provided herein, no bonus shall be deemed to have been earned by you for any
year in which you are not actively employed by the Company on the last day of
the fiscal year to which the bonus relates.

 

(c)                                  Equity Compensation.  You shall be eligible
to receive stock options or other equity compensation under the Company’s equity
incentive plans as determined by the Board or the Compensation Committee from
time to time.

 

(d)                                 Vacation.  You will receive four (4) weeks
of paid vacation per calendar year which shall accrue ratably on a monthly
basis.

 

(e)                                  Benefits.  You will be eligible to
participate in all group health, dental, 401(k) and other insurance and/or
benefit plans that the Company may offer to similarly situated executives of the
Company from time to time on the same terms as offered to such other executives.

 

(f)                                   Business Expenses.  The Company will
reimburse you for all reasonable and usual business expenses incurred by you in
the performance of your duties hereunder in accordance with the Company’s
expense reimbursement policy.

 

4.                                      Termination.  Your employment with the
Company may be terminated prior to the expiration of the Term as follows:

 

(a)                                 Death.  This Agreement shall terminate
automatically upon your death.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Disability.  The Company may terminate your
employment in accordance with applicable laws in the event that you shall be
prevented, by illness, accident, disability or any other physical or mental
condition (to be determined by means of a written opinion of a competent medical
doctor chosen by mutual agreement of the Company and you or your personal
representative(s)) from substantially performing your duties and
responsibilities hereunder for one or more periods totaling one hundred and
twenty (120) days in any twelve (12) month period.

 

(c)                                  By the Company for Cause.  The Company may
terminate your employment for “Cause” upon written notice to you.  For purposes
of this Agreement, “Cause” shall mean any of:  (i) fraud, embezzlement or theft
against the Company or any of its affiliates; (ii) you are convicted of, or
plead guilty or no contest to, a felony; (iii) willful nonperformance by you
(other than by reason of illness) of your material duties hereunder and failure
to remedy such nonperformance within ten (10) business days following written
notice from the Chief Executive Officer, the Board and/or your supervisor
identifying the nonperformance and the actions required to cure it; or (iv) you
commit an act of gross negligence, engage in willful misconduct or otherwise act
with willful disregard for the Company’s best interests, and you fail to remedy
such conduct within ten (10) business days following written notice from the
Chief Executive Officer, the Board and/or your supervisor identifying the gross
negligence, willful misconduct or willful, disregard and the actions required to
cure it (if such conduct can be cured).

 

(d)                                 By the Company Other Than For Death,
Disability or Cause.  The Company may terminate your employment other than for
Cause, disability or death upon thirty (30) days prior written notice to you.

 

(e)                                  By You For Good Reason or Any Reason.  You
may terminate your employment at any time without Good Reason upon thirty (30)
days prior written notice to the Company and with Good Reason as described in
this Section 4(e).  For purposes of this Agreement, “Good Reason” shall mean
that any of the following occurs without your prior written consent:  (i) a
material adverse change in your title, position, duties or responsibilities;
(ii) a material reduction by the Company in your Base Salary or your target
Annual Bonus opportunity in the total annual amount that you are then eligible
to receive, unless such reduction is in connection with a proportionate
reduction of compensation applicable to all other executive officers; (iii) any
relocation of your principal place of business to a location more than 50 miles
from the Company’s current executive offices in Waltham, MA; provided, however,
that this clause (iii) will not apply to the extent that any new office location
is less than 50 miles from your residence; or (iv) a material breach by the
Company of any of the terms or provisions of this Agreement.  Before you may
resign for Good Reason, (i) you must provide written notice to the Company
describing the event, condition or conduct giving rise to Good Reason within 30
days of the initial occurrence of the event, condition or conduct; (ii) the
Company must fail to remedy or cure the alleged Good Reason within the 30 day
period after receipt of such notice; and (iii) you must resign effective not
later than 30 days after the end of the cure period.

 

5.                                      Payment Upon Termination.  In the event
that your employment with the Company terminates, you will be paid the following
(subject to any tax withholdings required by law):

 

3

--------------------------------------------------------------------------------


 

(a)                                 Termination for Any Reason.  In the event
that your employment terminates for any reason, the Company shall pay you for
the following items that were earned and accrued but unpaid as of the date of
your termination:  (i) your Base Salary; (ii) a cash payment for all accrued,
unused vacation calculated at your then Base Salary rate; (iii) reimbursement
for any unpaid business expenses; and (iv) such other benefits and payments to
which you may be entitled by law or pursuant to the benefit plans of the Company
then in effect.  In addition, if your employment terminates due to your death,
the Board or the Compensation Committee, in consultation with the Chief
Executive Officer and/or your supervisor, shall determine the extent to which
any of the individual performance objectives established pursuant to
Section 3(b) above were met as of the time of your death.  If, based on that
determination, the Board or the Compensation Committee determines that a bonus
is due, the Company shall pay your estate an amount equal to such bonus,
pro-rated for the portion of the fiscal year elapsed as of the time of your
death,

 

(b)                                 Termination Without Cause or for Good
Reason.  In addition to the payments provided for in Section 5(a), in the event
that (i) the Company terminates your employment other than for death, disability
or Cause pursuant to Section 4(d) or you terminate your employment for Good
Reason pursuant to Section 4(e); (ii) you comply fully with all of your
obligations under all agreements between the Company and you; and (iii) you
execute, deliver to the Company, within 60 days of the termination of your
employment, and do not revoke a general release (in a form acceptable to the
Company) releasing and waiving any and all claims that you have or may have
against the Company, its directors, officers, employees, agents, successors and
assigns with respect to your employment (other than any obligation of the
Company set forth herein which specifically survives the termination of your
employment), then (i) the Company will provide you with 12 months of severance
pay based on your then current Base Salary and (ii) all time-based stock options
and other time-based equity awards you hold in which you would have vested if
you had been employed for an additional 12 months following the date of the
termination of your employment shall vest and become exercisable or
nonforfeitable on the date that the release referred to above may no longer be
revoked.  The foregoing severance shall be paid in equal installments over the
severance period in accordance with the Company’s usual payroll schedule,
commencing on the date that the release referred to above may no longer be
revoked.  This Section 5(b) shall not apply during the one year period following
a Change of Control (as defined below) in which case Section 5(c) shall apply. 
Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(b) constitute non-qualified deferred
compensation subject to Section 409A (as defined below) and, the sixty (60) day
period in which you must execute the release begins in one calendar year and
ends in another, the payments and benefits provided for in this
Section 5(b) shall commence, be made or become effective in the later calendar
year.

 

(c)                                  Change of Control.  In the event that
(i) within one year from the date a Change of Control (as defined below) of the
Company occurs, the Company (for purposes of this Section, such term to include
its successor) terminates your employment other than for Cause pursuant to
Section 4(c), death or disability or you terminate your employment with Good
Reason; (ii) you comply fully with all of your obligations under all agreements
between the Company and you; and (iii) within 60 days of termination of your
employment you execute and deliver to the Company and do not revoke a general
release (in a form acceptable to the Company) releasing and waiving any and all
claims that you have or may have against the

 

4

--------------------------------------------------------------------------------


 

Company and its directors, officers, employees, agents, successors and assigns
with respect to your employment (other than any obligation of the Company set
forth herein which specifically survives the termination of your employment),
then:

 

·                  the Company will pay you 12 months of severance pay based on
your then current Base Salary, with such severance to be paid in equal
installments over the severance period in accordance with the Company’s usual
payroll schedule, commencing on the date that the release referred to above may
no longer be revoked;

 

·                  the Company will pay you, on the first payroll date after the
revocation period of the release set forth above expires, in a lump sum, one
times your target annual bonus amount for the year in which the Change of
Control occurs;

 

·                  the Company will pay or reimburse you for the premiums for
continued coverage for you and your eligible dependents in the same amounts and
for the same coverage in effect immediately prior to your termination from
employment, under the Company’s group health and dental plans until the earlier
of:  (i) 24 months from the date of termination of your employment; or (ii) the
date you are provided with health and dental coverage by another employer’s
health and dental plan (and, for purposes of clarity, if the Company is unable
to extend coverage to you under its group health and dental plans due to your
termination from active employment status, then, to receive this benefit, you
must elect continuation coverage under COBRA and/or purchase an individual
insurance policy, and the Company shall have no obligation to pay or reimburse
insurance premiums or otherwise provide coverage if you fail to elect COBRA or
obtain an individual policy); and

 

·                  all time-based, unvested outstanding stock options,
restricted stock units and other equity incentives that were granted to you
before the Change of Control occurred shall, without further action, become
vested in full on the date that the release referred to above may no longer be
revoked.

 

For purposes of this Agreement, “Change of Control” shall mean the first to
occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner of a
majority of the combined voting power of the then outstanding voting securities
with respect to the election of the Board; (b) any merger, consolidation or
similar transaction involving the Company, other than a transaction in which the
stockholders of the Company immediately prior to the transaction hold
immediately thereafter in the same proportion as immediately prior to the
transaction not less than 50% of the combined voting power of the then, voting
securities with respect to the election of the Board of Directors of the
resulting entity; (c) any sale of all or substantially all of the assets of the
Company; or (d) any other acquisition by a third party of all or substantially
all of the business or assets of the Company, as determined by the Board, in its
sole discretion.  The payments, benefits and acceleration of vesting of stock
options, restricted stock units and other equity incentives provided in this
Section 5(c) shall override and replace with respect to you any Company wide
policy with respect to payments, benefits and/or acceleration of vesting upon a
Change of Control.  After the one year period following a Change of Control,
this Section 5(c) shall no longer apply, and Section 5(b) shall continue to
apply.  In the event that upon a Change of

 

5

--------------------------------------------------------------------------------


 

Control, the Company or the successor to or acquiror of the Company’s business
(whether by sale of outstanding stock, merger, sale of substantially all the
assets or otherwise) elects not to assume all the then unvested outstanding
stock options, restricted stock units and other equity incentives that were
granted to you before the Change of Control occurred, such securities shall
immediately without further action become vested in full effective no later than
the effective date of the Change of Control and you shall receive the value of
such stock options, restricted stock units and other equity incentives as
provided in the applicable acquisition agreement (or if no such provision is
made, in the applicable equity incentive plan).

 

Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(c) constitute non-qualified deferred
compensation subject to Section 409A and the sixty (60) day period in which you
must execute the release begins in one calendar year and ends in another, the
payments and benefits provided for in this Section 5(c) shall commence, be made
or become effective in the later calendar year.

 

(d)                                 Death/Disability.  In addition to the
payments provided for in Section 5(a), in the event of your death or the
termination of your employment, due to your disability in accordance with
Section 4(b) above, all unvested outstanding stock options, restricted stock
units and other equity incentives that were held by you at the time of your
death or termination of employment due to disability shall immediately become
fully vested, and exercisable by you or your personal representatives, heirs or
legatees, as the case may be, at any time prior to the expiration of one
(1) year from the date of your death or disability, but in no event after the
expiration of the term of the applicable equity award agreement.

 

6.                                      Nonsolicitation Covenant;
Non-Competition; Injunctive Relief.  In order to protect the Company’s
confidential information and good will, and in exchange for the additional
equity rights granted you under Sections 5(b), your employment or continued
employment, and other good and valuable consideration contained in this
Agreement, during your employment and for a period of twelve (12) months
following the termination of your employment for any reason (the “Restricted
Period”), you will not directly or indirectly, whether as owner, partner,
shareholder, director, manager, consultant, agent, employee, co-venturer or
otherwise, engage, participate or invest in any business activity anywhere in
the world that (i) develops, manufactures or markets (A) an intravenous iron
replacement therapeutic, (B) a mucoadhesive oral wound rinse or other device
that is indicated for the management of oral mucositis/stomatitis, or (C) other
therapeutic products acquired, developed or researched by the Company during the
Term, or (ii) develops, manufactures or markets any products, or performs any
services, that are otherwise competitive with or similar to the products or
services of the Company, or products or services that the Company has under
development or that are the subject of active planning at any time during your
employment; provided that this shall not prohibit any possible investment in
publicly traded stock of a company representing less than one percent of the
stock of such company.  In addition, during the Restricted Period, you will not,
directly or indirectly, in any manner, other than for the benefit of the
Company, (a) call upon, solicit, divert, take away, accept or conduct any
business from or with any of the customers or prospective customers of the
Company or any of its suppliers, and/or (b) solicit, entice, attempt to persuade
any other employee or consultant of the Company to leave the Company for any
reason or otherwise participate in or facilitate the hire, directly or through
another entity, of any person who is employed or engaged by the Company or who
was employed or engaged by the

 

6

--------------------------------------------------------------------------------


 

Company within six (6) months of any attempt to hire such person.  You
acknowledge and agree that if you violate any of the provisions of this Section,
the running of the Restricted Period will be extended by the time during which
you engage in such violation(s).  You understand that the restrictions contained
in this Agreement are necessary for the protection of the business and goodwill
of the Company and you consider them to be reasonable for such purpose.  Any
breach of this Agreement is likely to cause the Company substantial and
irrevocable damage and therefore, in the event of such breach, the Company, in
addition to such other remedies which may be available, will be entitled to
specific performance and other injunctive relief, without the posting of a
bond.  If you violate this Agreement, in addition to all other remedies
available to the Company at law, in equity, and under contract, you agree that
you are obligated to pay all the Company’s costs of enforcement of this
Agreement, including attorneys’ fees and expenses.  This Section 6 shall
supplement, and shall not limit or be limited by, any other restrictive covenant
agreement to which you and the Company are parties or any other restrictive
covenant obligations you have to the Company.

 

7.                                      Assignment.  This Agreement and the
rights and obligations of the parties hereto shall bind and inure to the benefit
of any successor of the Company by reorganization, merger or consolidation and
any assignee of all or substantially all of its business and properties. 
Neither this Agreement nor any rights or benefits hereunder may be assigned by
you, except that, upon your death, your earned and unpaid economic benefits will
be paid to your heirs or beneficiaries.

 

8.                                      Interpretation and Severability.  It is
the express intent of the parties that (a) in case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, such
provision shall be construed by limiting and reducing it as determined by a
court of competent jurisdiction, so as to be enforceable to the fullest extent
compatible with applicable law; and (b) in case any one or more of the
provisions contained in this Agreement cannot be so limited and reduced and for
any reason is held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

9.                                      Notices.  Any notice that you or the
Company are required to give the other under this Agreement shall be given by
personal delivery, recognized overnight, courier service, or registered or
certified mail, return receipt requested, addressed in your case to you at your
last address of record with the Company, or at such other place as you may from
time to time designate in writing, and, in the case of the Company, to the
Company at its principal office to the attention of the President and Chief
Executive Officer, or at such other office as the Company may from time to time
designate in writing.  The date of actual delivery of any notice under this
Section 9 shall be deemed to be the date of receipt thereof.

 

10.                               Waiver.  No consent to or waiver of any breach
or default in the performance of any obligation hereunder shall be deemed or
construed to be a consent to or waiver of any other breach or default in the
performance of any of the same or any other obligations hereunder.  No waiver
hereunder shall be effective unless it is in writing and signed by the waiving
party.

 

7

--------------------------------------------------------------------------------


 

11.                               Complete Agreement; Modification.  This
Agreement sets forth the entire agreement of the parties with respect to the
subject matter hereof, and supersedes any previous oral or written
communications, negotiations, representations, understandings, or agreements
between them, including the Prior Agreement.  Any modification of this Agreement
shall be effective only if set forth in a written document signed by you and a
duly authorized officer of the Company.

 

12.                               Headings.  The headings of the Sections hereof
are inserted for convenience only and shall not be deemed to constitute a part,
or affect the meaning, of this Agreement.

 

13.                               Counterparts.  This Agreement may be signed in
two (2) counterparts, each of which shall be deemed an original and both of
which shall together constitute one agreement.

 

14.                               Choice of Law; Jurisdiction.  This Agreement
shall be deemed to have been made in the Commonwealth of Massachusetts, and the
validity, interpretation and performance of this Agreement shall be governed by,
and construed in accordance with, the laws of Massachusetts, without regard to
conflict of law principles.  You hereby consent and submit without limitation to
the jurisdiction of courts in Massachusetts in connection with any action
arising out of this Agreement, and waive any right to object to any such forum
as inconvenient or to object to venue in Massachusetts.  You agree that, in any
action arising out of this Agreement, you will accept service of process by
registered mail or the equivalent directed to your last known address or by such
other means permitted by such court.

 

15.                               Advice of Counsel; No Representations.  You
acknowledge that you have been advised to review this Agreement with your own
legal counsel, that prior to entering into this Agreement, you have had the
opportunity to review this Agreement with your attorney, and that the Company
has not made any representations, warranties, promises or inducements to you
concerning the terms, enforceability or implications of this Agreement other
than as are contained in this Agreement.

 

16.                               I.R.C. § 409A.  Notwithstanding anything to
the contrary set forth herein, any payments and benefits provided under this
Agreement that constitute “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively, the “Section 409A”) shall not commence in connection with
your termination of employment unless and until you have also incurred a
“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (the “Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to you without causing
you to incur the additional 20% tax under Section 409A.

 

It is intended that each installment of severance pay provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
severance payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A- 1(b)(5), and
1.409A-1(b)(9).

 

8

--------------------------------------------------------------------------------


 

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and you are, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the payments and benefits shall be delayed until the
earlier to occur of:  (a) the date that is six months and one day after your
Separation From Service, or (b) the date of your death (such applicable date,
the “Specified Employee Initial Payment Date”).  On the Specified Employee
Initial Payment Date, the Company (or the successor entity thereto, as
applicable) shall (i) pay to you a lump sum amount equal to the sum of the
payments and benefits that you would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
such amounts had not been so delayed pursuant to this Section and (ii) commence
paying the balance of the payments and benefits in accordance with the
applicable payment schedules set forth in this Agreement.

 

17.                               Survival.  Provisions of this Agreement which
by their terms must survive the termination of this Agreement in order to
effectuate the intent of the parties will survive any such termination, whether
by expiration of the Term, termination of your employment, or otherwise, for
such period as may be appropriate under the circumstances.  Such provisions
include, without limitation, Sections 5 (to the extent severance payments are
due under such Section) and 6 of this Agreement.

 

18.                               Excise Tax-Related Provisions.  If any payment
or benefit you would receive pursuant to this Agreement or any other agreement
(“Payment”) would (a) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be adjusted so that it would equal the Reduced Amount.  The
“Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(ii) the total Payment, whichever amount of (i) or (ii), after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in your receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
any such reduction will occur in a manner necessary to provide you with the
greatest post-reduction economic benefit.  If more than one manner of reduction
of Payments necessary to arrive at the Reduced Amount yields the greatest
economic benefit to you, the Payments will be reduced pro rata (the “Pro Rata
Reduction Method”).  Notwithstanding the foregoing, if the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A, then the Pro Rata Reduction Method shall be modified
so as to avoid the imposition of taxes pursuant to Section 409A as follows:
(A) as a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for you as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without Cause), shall be eliminated before Payments that
are not contingent on future events; and (C) as a third priority, Payments that
are “deferred compensation” within the meaning of Section 409A shall be reduced
before Payments that are not “deferred compensation” within the meaning of
Section 409A.

 

9

--------------------------------------------------------------------------------


 

[Remainder of this page is intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the Company and you have executed this Agreement as of the
day and year first set forth above.

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ William K. Heiden

 

 

Name: William K. Heiden

 

 

Title: President and CEO

 

 

 

 

 

 

 

[Executive Name]

 

Schedule of material terms of this Form Agreement for each of the Company’s
named executive officers (other than the Chief Executive Officer):*

 

Name

 

Section 1(b)
Title**

 

Section 3(a)
Base Salary**

 

Section 3(b)
Target Bonus
(Percentage of Base Salary)

 

Frank E. Thomas

 

Executive Vice President and Chief Operating Officer

 

$

437,800

 

50

%

Christopher White

 

Senior Vice President and Chief Business Officer

 

$

338,300

 

40

%

Scott Holmes

 

Vice President Finance and Investor Relations, Chief Accounting Officer,
Principal Financial Officer and Treasurer

 

$

265,000

 

35

%

 

--------------------------------------------------------------------------------

* The Company enters into this Form Agreement with each of its executive
officers; however, except for such agreements with our named executive officers
(which are deemed material), such agreements with our other executive officers
are immaterial in amount or significance and therefore details for such
agreements have been omitted in reliance on Item 601(b)(10)(iii)(A) of
Regulation S-K. The Company is party to an employment agreement with its Chief
Executive Officer, which is filed separately from this Form Agreement.

 

** Reflects terms under the Form Agreements as currently in effect.

 

--------------------------------------------------------------------------------